DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hiltunen et al (US PG Pub. No. 2006/0150510) in view of Kotake et al (US Patent No. 6,863,875).
	Hiltunen teaches a method comprising: flowing combustion air (14) towards an inlet of a gasification furnace (10) and implementing the gasification process within the gasification furnace using the combustion air. 
	Hiltunen fails to disclose heating the combustion air using flue gas emitted from the gasification furnace, the flue gas generated within the gasification furnace responsive to a gasification process; flowing the heated combustion air into the inlet of the gasification furnace.
	Kotake teaches a combustion furnace (1a) similar to Hiltunen including heating combustion air (C, in 31) using flue gas (A) emitted from the furnace, the 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hiltunen with the teachings of Kotake to include preheating the combustion air in order to utilize heat from the flue gas and to make the furnace more efficient by reducing the amount of fuel needed. 

Regarding claim 2:
	Hiltunen modified above teaches wherein heating the combustion air using the flue gas comprises flowing the combustion air and the flue gas through a heat exchanger (31 of Kotake), wherein heat of the flue gas is transferred to the combustion air within the heat exchanger. 

Regarding claim 3:
	Hiltunen modified above teaches wherein the heat exchanger is a shell and tube heat exchanger (see column 8, lines 60-62 of Kotake as modified above), wherein the method further comprises: flowing the flue gas through the shell of the shell and tube heat exchanger (see column 15, lines 52-53 of Kotake as modified above where the flue gas is flowed to the shell side of a shell and tube heat exchanger); and flowing the combustion air through the tube of the shell and tube heat exchanger (if the flue gas goes to the shell side the combustion air would go to the tube side). 

Regarding claim 4:
	Hiltunen modified above teaches wherein heating the combustion air using the flue gas comprises flowing the combustion air through the heat exchanger in a direction. 
	Hiltunen fails to explicitly disclose a counterclockwise direction however there being only two options it would be obvious to try either way.

Regarding claim 5:
	Hiltunen modified above teaches wherein, prior to heating the combustion air using the flue gas, a temperature of the combustion air is substantially 20°C. (atmospheric air is usually at this temperature), and wherein, after heating the combustion air using the flue gas, the temperature of the combustion air is substantially hotter.
	Hiltunen fails to explicitly disclose the air is 100°C however it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the temperature be 100°C since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 6:


Regarding claim 7:
	Hiltunen modified above teaches. The method of claim 1, wherein, prior to heating the combustion air using the flue gas, a temperature of the flue gas is substantially high. 
	Hiltunen fails to explicitly disclose the flue gas is 350°C however it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the temperature be 350°C since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 8:

	Hiltunen fails to explicitly disclose the flue gas is 150°C however it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the temperature be 150°C since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 

Regarding claim 9:
	Hiltunen modified above teaches a system comprising: a gasification furnace (10) configured to combust combustion air using hydrocarbon fuel (supplied through 12) to produce flue gas, the gasification furnace comprising: an inlet to receive the combustion air (14), and an outlet to emit the flue gas (18); and a heat exchanger (30 after modification above) fluidically coupled to the gasification furnace, the heat exchanger configured to: receive the flue gas emitted through the outlet of the gasification furnace, receive the combustion air flowed toward the inlet of the gasification furnace, transfer heat carried by the flue gas to the combustion air, and flow the heated combustion air into the inlet of the gasification furnace (see claim 1 addressed above). 

Regarding claim 10:


Regarding claim 11:
	Hiltunen modified above teaches wherein the flue gas emitted by the gasification furnace comprises solid particles, wherein the system comprises a cyclonic separator fluidically coupled to the outlet of the gasification furnace, the cyclonic separator configured to receive the flue gas and to separate the solid particles from the flue gas, the cyclonic separator fluidically coupled to the heat exchanger, the cyclonic separator configured to flow the flue gas separated from the solid particles to the heat exchanger (see claim 6 addressed above and figure 1). 

Regarding claim 12:
	See claim 5 addressed above. 

Regarding claim 13:
	See claim 5 addressed above.
 
Regarding claim 14-15:
	See claims 7-8 addressed above.

Regarding claim 16:


Regarding claim 17:
	Hiltunen modified above teaches a first fluidic flow pathway fluidically coupling the heat exchanger to the inlet of the gasification furnace (as modified above the combustion air goes in a pathway from the heat exchanger to the inlet of the gasification furnace); and a second fluidic flow pathway fluidically coupling the outlet of the gasification furnace to the heat exchanger (as modified above the flue gas goes in a pathway from the furnace to the heat exchanger). 

Regarding claim 18:
	Hiltunen modified above teaches a system comprising: a gasification furnace (10) configured to combust combustion air using hydrocarbon fuel to produce flue gas; and a heat exchanger fluidically coupled to the gasification furnace and positioned outside the gasification furnace, the heat exchanger configured to: transfer heat carried by the flue gas to the combustion air before the combustion air enters the gasification furnace, and flow the heated combustion air into the inlet of the gasification furnace (see claim 1 addressed above). 

Regarding claim 19:


Regarding claim 20:
	See claim 17 addressed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tsiava (US PG Pub. No. 2018/0305627) - air preheating with gasifier
Al-Sayed et al (US PG Pub. No. 2018/0312767) - similar gasifier
Iqbal et al (US PG Pub. No. 2009/0261017) - similar gasifier
Ponzi et al (US PG Pub. No. 2008/0286706) - similar gasifier	Rakshit et al (US PG Pub. No. 2014/0090298) - similar gasifier
Blaskowski (US Patent No. 4,168,956) - similar gasifier
Pirsh et al (US Patent No. 3,454,383) - similar gasifier



Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL HERZFELD whose telephone number is (571)272-5899.  The examiner can normally be reached on Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NATHANIEL HERZFELD
Primary Examiner
Art Unit 3762



/NATHANIEL HERZFELD/Primary Examiner, Art Unit 3762